DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C 103(a) as being unpatentable over US Pub No.: 20200329947 (“Clerkin et al.”) in view of CN 209346967 (“Xu et al.”)

Regarding Claim 1, Clerkin et al. discloses- a dishwasher, comprising:
a dishwashing compartment (100, see Figs. 1-3 ad Figs. 16-17) having a loading opening;
a door (102) configured to close the loading opening; and
at least one washware rack (118, 400) configured as a basket formed by a plurality of wire- shaped elements, the plurality of wire-shaped elements including a bottom portion and a side wall portion and being configured for movement out of and into the dishwashing compartment, 
a plurality of holding members (1200) positioned on the bottom portion of the at least one washware rack, at least one holding member of the plurality of holding members (1200) arranged nonparallel (some are aligned in the same plane an others are parallel ) to other holding members of the plurality of holding members, and each holding member of the plurality of holding members configured to receive a pair of removable, preformed rows of tines of a plurality of removable, preformed rows of tines in a plurality of different configurations of the pair of removable, preformed rows of tines (via 1800 a, b),
wherein the at least one washware rack comprises the plurality of removable, preformed rows of tines (see 1800 a, b; best seen in Figs. 24-26) configured to mount to the basket via the plurality of holding members (1200), the plurality of removable, preformed rows of tines including at least tines having a first, fixed spacing and tines (425, [0092]-[0093]) having a second, fixed spacing which is different than the first, fixed spacing.
Clerkin et al. does not expressly disclose the plurality of holders configured to receive a pair of removable preformed rows of tines having a first and second fixed spacing that can be arranged in a first section and a second section of the rack; and does not discloses the, preformed rows of tines such that the pair of removable, preformed rows of tines are positionable on top of a corresponding holding member of the plurality of holding members.
Clerkin et al substantially discloses the claimed invention but does not disclose the pair of removable tines positioned on top of a corresponding holding member.
Xu et al. demonstrates a similar adjustable rack having pair of the removable, preformed rows of tines (see holder 6011, the preformed rows of tines are positioned on an upper surface of the holder) having the first, fixed spacing is disposed in parallel in one section of the basket, and a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket (as seen in Figs. 18-19).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the holder taught by Clerkin et al. could arranged in a first and second fixed spacing, with tines on the upper surface of a holder as taught by Xu et al, in the first or second section of the rack, to provide a dish rack capable of supporting different types of dishes, as demonstrated by XU et al. 
As modified, a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket, such that the washware rack assembly is configured to accommodate washware of different sizes in different sections of the basket. And wherein the pair of removable, preformed rows of tines are included in a plurality of removable, preformed rows of tines, and wherein the pair of removable, preformed rows of tines are receivable in a pluity of configurations.
Regarding Claim 3, the combination discloses (Xu et al.) wherein the different sections the basket comprises four quadrants of equal size. It would have been obvious to one having skill in the art before the effective filing date of the invention that the rack taught by Clarkin et a. could be configured into four quadrants of equal size, so that each quadrant could be configured to accommodate different dishware, as is well known in the art. As modified, wherein each of the four quadrants of the basket includes a pair of the removable, preformed rows of tines disposed in parallel, and wherein a fixed spacing of the tines of the removable, preformed rows of tines in one quadrant is different than the fixed spacing of the tines of the removable, preformed rows of tines in the other quadrants in order to accommodate washware of different sizes.
Regarding Claim 4, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is adjustable with respect to the plurality of wire-shaped elements of the bottom portion of the basket in order to vary the spacing between the pair of the removable, preformed rows of tines disposed in parallel in each of the four quadrants (as demonstrated by Xu et al, see Figs. 18-19)
Regarding Claim 5, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is configured to be removed and replaced by another pair of the removable, preformed rows of tines having a different fixed spacing between the tines.
Regarding Claim 6, the combination discloses (Clerkin et al.) wherein at least one of the four quadrants accommodates a specialty item holder including at least one of a wine glass holder (as seen in Fig. 31) , a bottle holder, or a lid holder (Also demonstrated in XU et al.).
Regarding Claim 7, the combination discloses (Clerkin et al.) wherein the at least one washware rack (118, 400) comprises a lower modular washware rack (as seen in Fig. 3). 
Regarding Claim 21, the combination discloses (Clerkin et al.) wherein each removable, preformed row of tines of the plurality of removable, preformed rows of tines  (425)comprises: a first side; a second side positioned opposites the first side;
a first clip (1200, 2400) positioned on a bottom of the first side; and a second clip  (1200, 2400) positioned on a bottom of the second side and opposite the first clip, wherein the first clip and the second clip are sized to attach each removable, preformed row of tines (425) of the plurality of removable, preformed rows of tines  to the bottom portion of the at least one washware rack ([0093]).
Regarding Claim 8, Clerkin et al. discloses a washware rack assembly for a dishwasher configured to receive washware therein and to be inserted into and removed from a dishwashing compartment of the dishwasher, the washware rack assembly comprising:
a basket (118, 400) formed by a plurality of wire-shaped elements, the plurality of wire- shaped elements including a bottom portion and a side wall portion; and
a plurality of holding members (1200) positioned on the bottom portion of the at least one washware rack, at least one holding member of the plurality of holding members (1200) arranged nonparallel to other holding members of the plurality of holding members, and each holding member of the plurality of holding members configured to receive a pair of removable, preformed rows of tines of a plurality of removable, preformed rows of tines in a plurality of different configurations of the pair of removable, preformed rows of tines (via 1800 a, b),
wherein the at least one washware rack comprises the plurality of removable, preformed rows of tines (see 1800 a, b; best seen in Figs. 24-26) configured to mount to the basket via the plurality of holding members (1200), the plurality of removable, preformed rows of tines including at least tines having a first, fixed spacing and tines (425, [0092]-[0093]) having a second, fixed spacing which is different than the first, fixed spacing.
Clerkin et al. does not expressly disclose the plurality of holders configured to receive a pair of removable preformed rows of tines having a first and second fixed spacing that can be arranged in a first section and a second section of the rack; and does not discloses the, preformed rows of tines such that the pair of removable, preformed rows of tines are positionable on top of a corresponding holding member of the plurality of holding members.
Clerkin et al substantially discloses the claimed invention but does not disclose the pair of removable tines positioned on top of a corresponding holding member.
Xu et al. demonstrates a similar adjustable rack having pair of the removable, preformed rows of tines (see holder 6011, the preformed rows of tines are positioned on an upper surface of the holder) having the first, fixed spacing is disposed in parallel in one section of the basket, and a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket (as seen in Figs. 18-19).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the holder taught by Clerkin et al. could arranged in a first and second fixed spacing, with tines on the upper surface of a holder as taught by Xu et al, in the first or second section of the rack, to provide a dish rack capable of supporting different types of dishes, as demonstrated by XU et al. 
As modified, a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket, such that the washware rack assembly is configured to accommodate washware of different sizes in different sections of the basket. And wherein the pair of removable, preformed rows of tines are included in a plurality of removable, preformed rows of tines, and wherein the pair of removable, preformed rows of tines are receivable in a pluity of configurations.
Regarding Claim 9, the combination discloses (Clerkin et al.) wherein the different sections of the basket comprise four quadrants of substantially equal size (similar to the rack taught by Xu et al.). It would have been obvious to one having skill in the art before the effective filing date of the invention that the rack taught by Clarkin et a. could be configured into four quadrants of equal size, so that each quadrant could be configured to accommodate different dishware, as is well known in the art. As modified, wherein the different sections of the basket comprise four quadrants of substantially equal size.
Regarding Claim 10, the combination discloses (Clerkin et al.) wherein each of the four quadrants of the basket includes a pair of the removable, preformed rows of tines (425) disposed in parallel, and wherein a fixed spacing of the tines of the removable, preformed rows of tines in one quadrant is different than the fixed spacing of the tines of the removable, preformed rows of tines in the other quadrants in order to accommodate washware of different sizes.
Regarding Claim 11, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is adjustable with respect to the plurality of wire-shaped elements of the bottom portion of the basket in order to vary the spacing between the pair of the removable, preformed rows of tines disposed in parallel in each of the four quadrants; such an arrangement would be obvious to one having skill in the art.
Regarding Claim 12, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants is configured to be removed and replaced by another pair of the removable, preformed rows of tines having a different fixed spacing between the tines.
Regarding Claim 13, the combination discloses (Clerkin et al.) wherein at least one of the four quadrants accommodates a specialty item holder including at least one of a wine glass holder (as seen in Fig. 1) , a bottle holder, or a lid holder.
Regarding Claim 14, the combination discloses (Clerkin et al.)wherein the washware rack assembly comprises a lower modular washware rack (as seen in Fig. 3).
Regarding Claim 15, Clerkin et al. discloses a washware rack assembly for a dishwasher configured to receive washware therein and to be inserted into and removed from a dishwashing compartment of the dishwasher, the washware rack assembly comprising:
a basket (118, 400) formed by a plurality of wire-shaped elements, the plurality of wire- shaped elements including a bottom portion and a side wall portion, with the basket comprising four quadrants of substantially equal size; and
a plurality of holding members (1200) positioned on the bottom portion of the at least one washware rack, at least one holding member of the plurality of holding members (1200) arranged nonparallel to other holding members of the plurality of holding members, and each holding member of the plurality of holding members configured to receive a pair of removable, preformed rows of tines of a plurality of removable, preformed rows of tines in a plurality of different configurations of the pair of removable, preformed rows of tines (via 1800 a, b),
wherein the at least one washware rack comprises the plurality of removable, preformed rows of tines (see 1800 a, b; best seen in Figs. 24-26) configured to mount to the basket via the plurality of holding members (1200), the plurality of removable, preformed rows of tines including at least tines having a first, fixed spacing and tines (425, [0092]-[0093]) having a second, fixed spacing which is different than the first, fixed spacing.
Clerkin et al. does not expressly disclose the plurality of holders configured to receive a pair of removable preformed rows of tines having a first and second fixed spacing that can be arranged in a first section and a second section of the rack; and does not discloses the, preformed rows of tines such that the pair of removable, preformed rows of tines are positionable on top of a corresponding holding member of the plurality of holding members.
Clerkin et al substantially discloses the claimed invention but does not disclose the pair of removable tines positioned on top of a corresponding holding member.
Xu et al. demonstrates a similar adjustable rack having pair of the removable, preformed rows of tines (see holder 6011, the preformed rows of tines are positioned on an upper surface of the holder) having the first, fixed spacing is disposed in parallel in one section of the basket, and a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket (as seen in Figs. 18-19).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the holder taught by Clerkin et al. could arranged in a first and second fixed spacing, with tines on the upper surface of a holder as taught by Xu et al, in the first or second section of the rack, to provide a dish rack capable of supporting different types of dishes, as demonstrated by XU et al. 
As modified, a pair of the removable, preformed rows of tines having the second, fixed spacing is disposed in parallel in another section of the basket, such that the washware rack assembly is configured to accommodate washware of different sizes in different sections of the basket. And wherein the pair of removable, preformed rows of tines are included in a plurality of removable, preformed rows of tines, and wherein the pair of removable, preformed rows of tines are receivable in a pluity of configurations.
Regarding Claim 16, the combination discloses (Clerkin et al.) wherein the pair of the removable, preformed rows of tines (425) disposed in parallel in each of the four quadrants of the basket is adjustable with respect to the plurality of wire-shaped elements of the bottom portion of the basket in order to vary the spacing between the pair of the removable, preformed rows of tines disposed in parallel in each of the four quadrants of the basket (as demonstrated by Xu et al., Figs. 18-19) 
Regarding Claim 17, the combination discloses (Clerkin et al.) wherein at least one of the four quadrants is configured such that the pair of the removable, preformed rows of tines  (425) disposed in parallel is removed and replaced by a specialty item holder including at least one of a wine glass holder, a bottle holder, or a lid holder (as seen in Figs. 24-31).
Regarding Claim 18, the combination discloses (Clerkin et al.) wherein the washware rack assembly comprises a lower modular washware rack (as seen in Fig. 3). 
Regarding Claim 19, the combination discloses (Clerkin et al.) wherein each of the plurality of removable, preformed rows of tines (425) is mounted at opposite ends to the bottom portion of the basket via holding members that clip onto corresponding wire-shaped elements (via clip 1200, 2400; [0093]) .
Regarding Claim 20, the combination discloses (Clerkin et al.) wherein each of the plurality of removable, preformed rows of tines (425) is directly mounted at opposite ends to the bottom portion of the basket (As demonstrated by Xu et al.).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
It should be noted that the newly cited prior art too demonstrates holders capable of supporting preformed rows of tines on an upper surface, capable of being arranged a plurity of configurations in different section of a dish rack(see e.g., CN 204683531 U)
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637